--------------------------------------------------------------------------------

EXHIBIT 10.2

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933 (THE “ACT”), AND ARE PROPOSED TO BE ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S
PROMULGATED UNDER THE ACT. UPON ANY SALE, SUCH SECURITIES MAY NOT BE REOFFERED
FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT,
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT. HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE ACT.

REGULATION S SUBSCRIPTION AGREEMENT

(FOR NON-U.S. SUBSCRIBERS)

THIS AGREEMENT is made effective as of the date of acceptance set forth on the
execution page to this Agreement.

BETWEEN:

NEXTGEN BIOSCIENCE INC., a Nevada corporation

(hereinafter called the “Company”)

OF THE FIRST PART

AND:

THE SUBSCRIBER LISTED ON THE EXECUTION PAGE TO THIS AGREEMENT

(hereinafter called the “Subscriber”)

OF THE SECOND PART

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

ARTICLE 1
DEFINITIONS

1.1 Definitions. The following terms will have the following meanings for all
purposes of this Agreement:

(a) “Agreement” shall mean this Agreement, and all schedules and amendments to
the Agreement;

(b) “Closing” shall mean the closing of the purchase and sale of the Units in
accordance with the terms and conditions of this Agreement;

--------------------------------------------------------------------------------

- 2 -

(c) “Common Stock” means the Common Stock of the Company with a par value of
$0.001 per share;

(d) “Exchange Act” shall mean the United States Securities Exchange Act of 1934,
as amended;

(e) “Subscriber” shall mean the Subscriber executing the signature page to this
Agreement;

(f) “Offering” shall mean the offering of up to 4,000,000 Units by the Company
at the Subscription Price;

(g) “SEC” shall mean the United States Securities and Exchange Commission; (h)
“Securities” shall mean the Units, the Shares, the Warrants and the Warrant
Shares; (i) “Securities Act” shall mean the United States Securities Act of
1933, as amended;

(j) "Shares" means those shares of Common Stock to be purchased by the
Subscriber and comprising a portion of the Units;

(k) “Subscription Price” means the subscription price of $0.125 per Unit payable
by the Subscriber to the Company in consideration for the purchase and sale of
the Units, in the aggregate amount of $500,000 and in accordance with Section
2.1 of this Agreement;

(l) “Warrant” means one share purchase warrant, in the form attached as Schedule
B to this Agreement, entitling the Subscriber to purchase one share of Common
Stock of the Company at a price of $0.25 per share for a two year term following
the purchase and sale of the Units;

(m) "Warrants" means those Warrants to be purchased by the Subscriber and
comprising a portion of the Units;

(n) “Warrant Shares” means the shares of common stock issuable upon exercise of
the Warrants;

(o) “Unit” means a unit consisting of one (1) Share and one (1) whole Warrant;
and

(p) “Units” means the aggregate of 4,000,000 Units to be purchased by the
Subscriber from the Company in accordance with the terms and conditions of this
Agreement.

1.2      Schedules. The following schedules are attached to and form part of
this Agreement:

Schedule A Definition of U.S. Person
Schedule B Form of Warrant

1.3      Currency. All dollar amounts referred to in this agreement are in
United States funds, unless expressly stated otherwise.

--------------------------------------------------------------------------------

- 3 -

ARTICLE 2
PURCHASE AND SALE OF SHARES

2.1      Agreement to Subscribe. Subject to the terms and conditions of this
Agreement, the Subscriber hereby subscribes for and agrees to purchase from the
Company an aggregate of 8,000,000 Units at the Subscription Price. Upon
execution of this Agreement, the subscription by the Subscriber will be
irrevocable.

2.2      Acceptance by Company. Upon execution of this Agreement by the Company,
the Company agrees to sell the Units to the Subscriber for the Subscription
Price.

2.3      Payment of Subscription Price. The Subscription Price is payable by the
Subscriber to the Company prior to or contemporaneously with the execution of
this Agreement by the Subscriber and will be advanced to the Company or its
solicitors. The Subscriber acknowledges that if the funds are advanced to the
Company’s solicitors, the solicitors shall release such funds to the Company on
confirmation by the Company that it will accept the subscription.

2.4      Loan Pending Closing. Pending acceptance by the Company of the
subscription for the Units, all funds paid by the Subscriber on account of the
Subscription Price shall be deposited by the Company and immediately available
to the Company for its corporate purposes. In the event the Closing is not
completed, the subscription funds will constitute a non-interest bearing demand
loan of the Subscriber to the Company.

2.5      Delivery of Certificates. The Subscriber hereby authorizes and directs
the Company to deliver the securities to be issued to such Subscriber pursuant
to this Agreement to the Subscriber’s address indicated on the signature page of
this Agreement.

2.6      No Minimum Subscription. The Subscriber acknowledges and agrees that
the subscription for the Shares and the Company’s acceptance of the subscription
is not subject to any minimum subscription for the Offering.

2.7      Compliance with Securities Laws. Any acceptance by the Company of the
Subscription is conditional upon compliance with all securities laws and other
applicable laws of the jurisdiction in which the Subscriber is resident. Each
Subscriber will deliver to the Company all other documentation, agreements,
representations and requisite government forms required by the lawyers for the
Company as required to comply with all securities laws and other applicable laws
of the jurisdiction of the Subscriber.

ARTICLE 3
AGREEMENTS, REPRESENTATIONS AND WARRANTIES OF THE SUBSCRIBER

3.1      Exemption from Registration. The Subscriber acknowledges and agrees
that the Securities will be offered and sold to the Subscriber without such
offers and sales being registered under the Securities Act and will be issued to
the Subscriber in an offshore transaction outside of the United States in
accordance with a safe harbour from the registration requirements of the
Securities Act provided by Rule 903 of Regulation S of the Securities Act based
on the representations and warranties of the Subscriber in this Agreement. As
such, the Subscriber further acknowledges and agrees that all Securities will,
upon issuance, be “restricted securities” within the meaning of the Securities
Act.

--------------------------------------------------------------------------------

- 4 -

3.2      Resales of Securities. The Subscriber acknowledges that that the
Securities may not be offered, resold, pledged or otherwise transferred except
through an exemption from registration under the Securities Act or pursuant to
an effective registration statement under the Securities Act and in accordance
with all applicable state securities laws and the laws of any other
jurisdiction. The Subscriber agrees to resell the Securities only in accordance
with the provisions of Regulation S of the Securities Act, pursuant to
registration under the Securities Act, or pursuant to an available exemption
from registration pursuant to the Securities Act. The Subscriber agrees that the
Company will refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S of the Securities Act, pursuant
to registration under the Securities Act, pursuant to an available exemption
from registration. The Subscriber agrees that the Company may require the
opinion of legal counsel reasonably acceptable to the Company in the event of
any offer, sale, pledge or transfer of any of the Securities by the Subscriber
pursuant to an exemption from registration under the Securities Act.

3.3      Registration Rights. The Company agrees to (i) file a registration
statement with the SEC under the Securities Act in order to register the resale
by the Subscriber of the Shares and the Warrant Shares within ninety (90) days
of the date of Closing, and (ii) use its best efforts to pursue the
effectiveness of the registration statement as early as possible.

3.4      Hedging Transactions. The Subscriber agrees not to engage in hedging
transactions with regard to the Securities unless in compliance with the
Securities Act.

3.5      Share Certificates. The Subscriber acknowledges and agrees that all
certificates representing the Shares and Warrant Shares will be endorsed with
the following legend, or such similar legend as deemed advisable by legal
counsel for the Company, to ensure compliance with Regulation S of the
Securities Act and to reflect the status of the Shares and Warrant Shares as
restricted securities:

> “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
> THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON
> AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY
> REGULATION S PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED
> FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE
> PROVISIONS OF REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE
> ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT.
> HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
> COMPLIANCE WITH THE ACT.”

3.6      Warrant Exercises. The Subscriber acknowledge and agree that the
Warrants may only be exercised (i) outside the United States in an offshore
transaction in accordance with Rule 903 of Regulation S, or (ii) within the
United States pursuant to exemption from the registration requirements of the
Securities Act. In order to establish the availability of Rule 903, the
Subscriber acknowledges and agrees that it will not be entitled to exercise the
Warrants unless at the time of such exercise the Subscriber is able to make the
representations and warranties with respect its purchase of the Warrant Shares
set forth in the exercise form attached to the certificate representing the
Warrants. If the Warrants are to be exercised pursuant to an exemption from the
registration requirements of the Securities Act, the Subscriber will be required
to deliver a legal opinion in form and substance satisfactory to the Company to
the effect that the Warrant Shares may be issued pursuant to an exemption from
the registration requirements of the Securities Act.

--------------------------------------------------------------------------------

- 5 -

3.7      Warrant Certificates. The Subscriber acknowledges and agrees that
certificates representing the Warrants will be in the form attached hereto as
Schedule B. The Subscriber further acknowledges and agrees that all certificates
representing the Warrants will be endorsed with the following legend, or such
similar legend as deemed advisable by legal counsel for the Corporation, to
ensure compliance with Rule 903 of Regulation S of the Securities Act and to
reflect the status of the Warrants as restricted securities:

> “THIS WARRANT AND THE SHARES TO BE ISSUED UPON ITS EXERCISE HAVE NOT BEEN
> REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED
> IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT
> PROVIDED BY REGULATION S PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE
> REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE
> WITH THE PROVISIONS OF REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION
> UNDER THE ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER
> THE ACT. THIS WARRANT MAY NOT BE EXERCISED IN THE UNITED STATES OR BY OR ON
> BEHALF OF A PERSON IN THE UNITED STATES OR A U.S. PERSON UNLESS THE WARRANT
> AND THE UNDERLYING SHARES AND WARRANTS HAVE BEEN REGISTERED UNDER THE
> SECURITIES ACT AND THE APPLICABLE SECURITIES LEGISLATION OF ANY SUCH STATE OR
> AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS IS AVAILABLE. "UNITED STATES"
> AND "U.S. PERSON" ARE AS DEFINED BY REGULATION S UNDER THE SECURITIES ACT.
> HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
> COMPLIANCE WITH THE ACT.”

3.8      Representations and Warranties of the Subscriber. The Subscriber,
represents and warrants to the Company as follows, and acknowledges that the
Company is relying upon such covenants, representations and warranties in
connection with the sale of the Securities to the Subscriber:

(a)      The Subscriber is not a “U.S. Person” as defined by Regulation S of the
Securities Act, as set forth in Schedule A of this Agreement.

(b)      The Subscriber is not acquiring the Securities for the account or
benefit of a U.S. Person.

(c)      The Subscriber was not in the United States at the time the offer to
purchase the Securities was received or at the time this Agreement was executed.

(d)      The Subscriber has such knowledge, sophistication and experience in
business and financial matters such that it is capable of evaluating the merits
and risks of the investment in the Securities. The Subscriber has evaluated the
merits and risks of an investment in the Securities. The Subscriber can bear the
economic risk of this investment, and is able to afford a complete loss of this
investment.

(e)      The Subscriber acknowledges that the Company is in the early stages of
development of its business and the Company’s success is subject to a number of
significant risks, including the risk that the Company will not be able to
finance its plan of operations and that the Company’s

--------------------------------------------------------------------------------

- 6 -

business plan will not succeed. The Subscriber acknowledges that any
forward-looking information provided by the Company to the Subscriber are
subject to risks and uncertainties and that the Company’s actual results may
differ materially from the results anticipated.

(f)      The Securities will be acquired by the Subscriber for investment for
the Subscriber's own account, not as a nominee or agent, and not with a view to
the resale or distribution of any part thereof, and that the Subscriber has no
present intention of selling, granting any participation in, or otherwise
distributing the same. The Subscriber does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Securities.

(g)      The Subscriber has received or has had full opportunity to review the
Company’s filing with the SEC under the Exchange Act (the “Company’s SEC
Filings”). The Subscriber has had full opportunity to ask questions and receive
answers from representatives of the Company regarding the Company’s SEC Filings,
the terms and conditions of the Offering and the business, properties, prospects
and financial condition of the Company, each as is necessary to evaluate the
merits and risks of investing in the Securities. The Subscriber believes it has
received all the information it considers necessary or appropriate for deciding
whether to purchase the Securities. The Subscriber has had full opportunity to
discuss this information with the Subscriber’s legal and financial advisers
prior to execution of this Agreement.

(h)      The Subscriber represents that it is familiar with SEC Rule 144, as
presently in effect, and understands the resale limitations imposed thereby and
by the Securities Act.

(i)      The Subscriber has satisfied himself or herself as to the full
observance of the laws of his or her jurisdiction in connection with any
invitation to subscribe for the Securities or any use of this Agreement,
including (i) the legal requirements within his jurisdiction for the purchase of
the Securities; (ii) any foreign exchange restrictions applicable to such
purchase; (iii) any governmental or other consents that may need to be obtained;
(iv) the income tax and other tax consequences, if any, that may be relevant to
an investment in the Securities; and (v) any restrictions on transfer applicable
to any disposition of the Securities imposed by the jurisdiction in which the
Subscriber is resident.

(j)      The Subscriber has not purchased the Securities as a result of any form
of general solicitation or general advertising, including advertisements,
articles, notices or other communications published in any newspaper, magazine
or similar media or broadcast over radio, television or other form of
telecommunications, or any seminar or meeting whose attendees have been invited
by general solicitation or general advertising.

(k)      This Agreement has been duly authorized, validly executed and delivered
by the Subscriber.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     4.1      Representations and Warranties of the Company. The Company
represents and warrants to the Subscriber and acknowledges that the Subscriber
is relying upon such representations and warranties in connection with the
execution, delivery and performance of this Agreement:

--------------------------------------------------------------------------------

- 7 -

(a)      The Company is a corporation duly incorporated and in good standing
under the laws of the State of Nevada, and has the requisite corporate power and
authority to conduct its business as it is currently being conducted, to enter
into this Agreement and to sell the Securities to the Subscriber.

(b)      The execution and delivery by the Company of this Agreement has been
duly authorized by all necessary action on the part of the Company, and no
further consent or action is required by the Company, its board of directors or
its stockholders.

(c)      The issuance of the Securities has been duly authorized by all
necessary corporate action of the Company.

(d)      The issuance of the Shares and the Warrants has been duly authorized
and, when issued upon payment thereof in accordance with this Agreement, will
have been validly issued, fully paid and non-assessable. The Warrant Shares have
been authorized and validly reserved for issuance, and when issued upon exercise
of the Warrant in accordance with the terms thereof (and upon payment of the
exercise price therefor), will be validly issued, fully paid and non-assessable.

(e)      The existing stockholders of the Company have no pre-emptive or similar
rights to purchase shares of Common Stock from the Company.

(f)      The issue and sale of the Securities by the Company does not and will
not conflict with, and does not and will not result in a breach of, any of the
terms of its Articles of Incorporation or Bylaws or any agreement or instrument
to which the Company is a party.

ARTICLE 5
MISCELLANEOUS PROVISIONS

5.1      Effectiveness of Representations; Survival. Each party is entitled to
rely on the representations, warranties and agreements of each of the other
parties and all such representation, warranties and agreement will be effective
regardless of any investigation that any party has undertaken or failed to
undertake. The representation, warranties and agreements will survive the
purchase and sale of the Securities.

5.2      Further Assurances. Each of the parties hereto will cooperate with the
others and execute and deliver to the other parties hereto such other
instruments and documents and take such other actions as may be reasonably
requested from time to time by any other party hereto as necessary to carry out,
evidence, and confirm the intended purposes of this Agreement.

5.3      Amendment. This Agreement may not be amended except by an instrument in
writing signed by each of the parties.

5.4      Expenses. Each party to this Agreement will bear its respective
expenses incurred in connection with the preparation, execution, and performance
of this Agreement and the transactions contemplated hereby, including all fees
and expenses of agents, representatives, counsel, and accountants.

5.5      Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior arrangements and understandings, both

--------------------------------------------------------------------------------

- 8 -

written and oral, expressed or implied, with respect thereto. Any preceding
correspondence or offers are expressly superseded and terminated by this
Agreement.

5.6      Severability. If one or more provisions of this Agreement is held to be
unenforceable under applicable law, such provision will be excluded from this
Agreement and the balance of this Agreement will be enforceable in accordance
with its terms.
Notices. All notices and other communications required or permitted under to
this Agreement must be in writing and will be deemed given if sent by personal
delivery, faxed with electronic confirmation of delivery,
internationally-recognized express courier or registered or certified mail
(return receipt requested), postage prepaid. All such notices and other
communications will be deemed to have been received (a) in the case of personal
delivery, on the date of such delivery, (b) in the case of a fax, when the party
sending such fax has received electronic confirmation of its delivery, (c) in
the case of delivery by internationally-recognized express courier, on the
business day following dispatch and (d) in the case of mailing, on the fifth
business day following mailing.

5.7      Headings. The headings contained in this Agreement are for convenience
purposes only and will not affect in any way the meaning or interpretation of
this Agreement.

5.8      Benefits. This Agreement is and will only be construed as for the
benefit of or enforceable by those persons party to this Agreement.

5.9      Assignment. This Agreement may not be assigned (except by operation of
law) by any party without the consent of the other parties.

5.10      Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Nevada applicable to contracts made and
to be performed therein.

5.11      Construction. The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent, and no rule
of strict construction will be applied against any party.

5.12      Electronic Means. Delivery of an executed copy of this Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Agreement as of the date of its acceptance by the Company.

5.13      Schedules and Exhibits. The schedules and exhibits are attached to
this Agreement and incorporated herein.

5.14      Counterparts. This Agreement may be executed in one or more
counterparts, all of which will be considered one and the same agreement and
will become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.

--------------------------------------------------------------------------------

- 9 -

IN WITNESS WHEREOF, this Subscription Agreement is executed as of the day and
year first written above.

Number of Units Subscribed for:       Subscription Price (per Unit): $0.125 per
Unit     Total Subscription Price (US$):       Signature of Subscriber or
Authorized Signatory of Subscriber:     Name of Authorized Signatory of
Subscriber (if applicable):     Title of Authorized Signatory of      
Subscriber (if applicable):       Name of Subscriber:       Address of
Subscriber:           ACCEPTED BY:       NEXTGENBIOSCIENCE INC.       Signature
of Authorized Signatory:       Name of Authorized Signatory:       Position of
Authorized Signatory:       Date of Acceptance:  


--------------------------------------------------------------------------------

- 10 -

SCHEDULE A

DEFINITION OF U.S. PERSON

A “U.S. Person” is defined by Regulation S of the Act to be any person who is:

  (a)

any natural person resident in the United States;

          (b)

any partnership or corporation organized or incorporated under the laws of the
United States;

          (c)

any estate of which any executor or administrator is a U.S. person;

          (d)

any trust of which any trustee is a U.S. person;

          (e)

any agency or branch of a foreign entity located in the United States;

          (f)

any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporate, or (if an
individual) resident in the United States; and

          (g)

any partnership or corporation if:

          (i)

organized or incorporated under the laws of any foreign jurisdiction; and

          (ii)

formed by a U.S. person principally for the purpose of investing in securities
not registered under the Act, unless it is organized or incorporated, and owned,
by accredited Subscribers [as defined in Section 230.501(a) of the Act] who are
not natural persons, estates or trusts.


--------------------------------------------------------------------------------

- 11 -

SCHEDULE B

FORM OF WARRANT

--------------------------------------------------------------------------------

- 12 -

> THIS WARRANT AND THE SHARES TO BE ISSUED UPON ITS EXERCISE HAVE NOT BEEN
> REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED
> IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT
> PROVIDED BY REGULATION S PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE
> REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE
> WITH THE PROVISIONS OF REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION
> UNDER THE ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER
> THE ACT. THIS WARRANT MAY NOT BE EXERCISED IN THE UNITED STATES OR BY OR ON
> BEHALF OF A PERSON IN THE UNITED STATES OR A U.S. PERSON UNLESS THE WARRANT
> AND THE UNDERLYING SHARES AND WARRANTS HAVE BEEN REGISTERED UNDER THE
> SECURITIES ACT AND THE APPLICABLE SECURITIES LEGISLATION OF ANY SUCH STATE OR
> AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS IS AVAILABLE. "UNITED STATES"
> AND "U.S. PERSON" ARE AS DEFINED BY REGULATION S UNDER THE SECURITIES ACT.
> HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
> COMPLIANCE WITH THE ACT.

NEXTGEN BIOSCIENCE INC.
A NEVADA CORPORATION (the “Company”)

COMMON STOCK PURCHASE WARRANT CERTIFICATE

DATE OF ISSUANCE:

Warrant Certificate No. S-

Name of Holder:   Address of Holder:   Number of Shares:   Exercise Price:
US$0.25 per Share for a period of two years from the date of issuance until the
Expiry Date Expiry Date:  

THIS WARRANT CERTIFIES THAT, for value received, the above named holder or its
registered assigns (the “Holder”), shall have the right to purchase from the
Company the above referenced number of fully paid and non-assessable shares (the
“Shares”) of the Company’s common stock (the “Common Stock”) at an exercise
price equal to the exercise price set forth above (the "Exercise Price"),
subject to further adjustment as set forth in this Certificate, at any time from
the date hereof until 5:00 P.M., Pacific time, on the expiry date set forth
above (the “Expiry Date”). This Warrant is issued pursuant to the Subscription
Agreement between the Company and Holder (the “Subscription Agreement”) pursuant
to which the Holder purchased units consisting of one share of Common Stock and
one warrant to purchase one additional share of Common Stock. The exercise of
this Warrant shall be subject to the provisions, limitations and restrictions
contained herein.

--------------------------------------------------------------------------------

- 13 -

1.      Exercise.

     1.1      Procedure for Exercise of Warrant. The Holder may exercise this
Warrant by delivering the following to the principal office of the Company in
accordance with Section 5.1 hereof:

  (a)

a duly executed Notice of Exercise in substantially the form attached as
Schedule A,

        (b)

either (i) a written certification that the Holder is not a U.S. person, as
defined under Regulation S of the Securities Act, and that the Warrant is not
being exercised on behalf of a U.S. person, which written certificate may be
contained in the Notice of Exercise delivered pursuant to sub-paragraph (a)
above; or (ii) a written opinion of counsel to the effect that the Warrant and
the Shares have been registered under the Securities Act or are exempt from
registration thereunder;

        (c)

payment of the Exercise Price then in effect for each of the Shares being
purchased, as designated in the Notice of Exercise, and

        (d)

this Warrant.

Payment of the Exercise Price may be in cash, certified or official bank check
payable to the order of the Company, or wire transfer of funds to the Company’s
account (or any combination of any of the foregoing) in the amount of the
Exercise Price for each share being purchased.

     1.2      Delivery of Certificate and New Warrant. In the event of any
exercise of the rights represented by this Warrant, a certificate or
certificates for the shares of Common Stock so purchased, registered in the name
of the Holder, together with any other securities or other property which the
Holder is entitled to receive upon exercise of this Warrant, shall be delivered
to the Holder hereof, at the Company’s expense, within a reasonable time, not
exceeding thirty (30) calendar days, after the rights represented by this
Warrant shall have been so exercised; and, unless this Warrant has expired, a
new Warrant representing the number of Shares (except a remaining fractional
share), if any, with respect to which this Warrant shall not then have been
exercised shall also be issued to the Holder hereof within such time. The person
in whose name any certificate for shares of Common Stock is issued upon exercise
of this Warrant shall for all purposes be deemed to have become the holder of
record of such shares on the date on which the Warrant was surrendered and
payment of the Exercise Price was received by the Company, irrespective of the
date of delivery of such certificate.

     1.3      Restrictive Legend. This Warrant and the Shares have not been
registered under the Securities Act of 1933, as amended, (the "Securities Act")
and the Warrants have been and the Shares, upon exercise of the Warrants, will
be issued pursuant to exemptions from the registration requirements of the
Securities Act. Neither this Warrant nor any of the Shares or any other security
issued or issuable upon exercise of this Warrant may be sold, transferred,
pledged or hypothecated in the absence of an effective registration statement
under the Act relating to such security or an exemption from the registration
requirements of the Securities Act. Each certificate for the Warrant, the Shares
and any other security issued or issuable upon exercise of this Warrant shall
contain a legend on the face thereof, in form and substance satisfactory to
counsel for the Company, setting forth the restrictions on transfer contained in
this Section. The Holder understands that this Warrant constitutes and the
Shares upon issuance will constitute “restricted securities” under the
Securities Act. The holder acknowledges and agrees that all certificates
representing the Shares will be endorsed with the following legend:

> “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
> THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE

--------------------------------------------------------------------------------

- 14 -

> BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS
> OF THE ACT PROVIDED BY REGULATION S PROMULGATED UNDER THE ACT. SUCH SECURITIES
> MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN
> ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO AN EFFECTIVE
> REGISTRATION UNDER THE ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
> REGISTRATION UNDER THE ACT. HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY
> NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.”

     1.4      Fractional Shares. No fractional Shares shall be issuable upon
exercise or conversion of the Warrant and the number of Shares to be issued
shall be rounded down to the nearest whole Share. If a fractional share interest
arises upon any exercise or conversion of the Warrant, the Company shall
eliminate such fractional share interest by paying to Holder an amount computed
by multiplying the fractional interest by the current market price of a full
Share.

2.      Covenants of the Company.

     2.1      Authorized Shares. The Company covenants and agrees that the
Company will at all times have authorized and reserved, free from preemptive
rights, a sufficient number of shares of Common Stock to provide for the
exercise in full of the rights represented by this Warrant.

     2.2      Issuance of Shares. The Company covenants and agrees that all
shares of Common Stock that may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be validly issued, fully paid
and non-assessable, and free from all transfer taxes, liens and charges with
respect to the issue thereof.

3.      Transfer and Replacement.

     (a)      Subject to compliance with any applicable securities laws and the
conditions set forth herein, this Warrant and all rights hereunder are
transferable, in whole or in part, upon surrender of this Warrant at the
principal office of the Company, together with a written assignment of this
Warrant substantially in the form attached hereto duly executed by the Holder or
its agent or attorney and funds sufficient to pay any transfer taxes payable
upon the making of such transfer. Upon such surrender and, if required, such
payment, the Company shall execute and deliver a new Warrant or Warrants in the
name of the assignee or assignees and in the denomination or denominations
specified in such instrument of assignment, and shall issue to the assignor a
new Warrant evidencing the portion of this Warrant not so assigned, and this
Warrant shall promptly be cancelled. A Warrant, if properly assigned, may be
exercised by a new holder for the purchase of Shares without having a new
Warrant issued.

     (b)      The Company agrees to maintain, at its aforesaid office, books for
the registration and the registration of transfer of the Warrants.

     (c)      If, at the time of the surrender of this Warrant in connection
with any transfer of this Warrant, the transfer of this Warrant shall not be
registered pursuant to an effective registration statement under the Securities
Act and under applicable state securities or blue sky laws, the Company may
require, as a condition of allowing such transfer that (i) the Holder or
transferee of this Warrant, as the case may be, furnish to the Company a written
opinion of counsel (which opinion shall be in form, substance and scope
customary for opinions of counsel in comparable transactions) to the effect that
such transfer may be made without registration under the Securities Act and
under applicable state securities or blue sky laws, and (ii) that the holder or
transferee execute and deliver to the Company such documentation as is

--------------------------------------------------------------------------------

- 15 -

necessary to establish that the shares are being transferred pursuant to an
exemption from the registration requirements of the Securities Act and
applicable state securities laws or in an offshore transaction pursuant to and
in accordance with Rule 904 of Regulation S of the Securities Act.

     (d)      The Company covenants that upon receipt by the Company of evidence
reasonably satisfactory to it of the loss, theft, destruction or mutilation of
this Warrant or any stock certificate relating to the Shares, and in case of
loss, theft or destruction, of indemnity or security reasonably satisfactory to
it (which, in the case of the Warrant, shall not include the posting of any
bond), and upon surrender and cancellation of such Warrant or stock certificate,
if mutilated, the Company will make and deliver a new Warrant or stock
certificate of like tenor and dated as of such cancellation, in lieu of such
Warrant or stock certificate.

4.      Adjustments of Exercise Price and/or Number of Shares.

     4.1      Subdivision or Combination of Shares. The number and kind of
securities purchasable upon the exercise of this Warrant and the Exercise Price
shall be subject to adjustment from time to time upon the happening of any of
the following. In case the Company shall (i) pay a dividend in shares of Common
Stock or make a distribution in shares of Common Stock to holders of its
outstanding Common Stock, (ii) subdivide its outstanding shares of Common Stock
into a greater number of shares, (iii) combine its outstanding shares of Common
Stock into a smaller number of shares of Common Stock, or (iv) issue any shares
of its capital stock in a reclassification of the Common Stock, then the number
of Shares purchasable upon exercise of this Warrant immediately prior thereto
shall be adjusted so that the Holder shall be entitled to receive the kind and
number of Shares or other securities of the Company which it would have owned or
have been entitled to receive had such Warrant been exercised in advance
thereof. Upon each such adjustment of the kind and number of Shares or other
securities of the Company which are purchasable hereunder, the Holder shall
thereafter be entitled to purchase the number of Shares or other securities
resulting from such adjustment at an Exercise Price per Warrant Share or other
security obtained by multiplying the Exercise Price in effect immediately prior
to such adjustment by the number of Shares purchasable pursuant hereto
immediately prior to such adjustment and dividing by the number of Shares or
other securities of the Company resulting from such adjustment. An adjustment
made pursuant to this paragraph shall become effective immediately after the
effective date of such event retroactive to the record date, if any, for such
event.

     4.2      Reorganization, Reclassification, Consolidation, Merger or Sale.
If any recapitalization, reclassification or reorganization of the share capital
of the Company, or any consolidation or merger of the Company with another
Company, or the sale of all or substantially all of its shares and/or assets or
other transaction (including, without limitation, a sale of substantially all of
its assets followed by a liquidation) shall be effected in such a way that
holders of Common Stock shall be entitled to receive shares, securities or other
assets or property, then, as a condition of such recapitalizations,
reclassifications, reorganizations, consolidations, mergers or sales, lawful and
adequate provisions shall be made by the Company whereby the Holder hereof shall
thereafter have the right to purchase and receive (in lieu of the Common Stock
of the Company immediately theretofore purchasable and receivable upon the
exercise of the rights represented hereby) such shares, securities or other
assets or property as may be issued or payable with respect to or in exchange
for the number of outstanding Common Stock which such Holder would have been
entitled to receive had such Holder exercised this Warrant immediately prior to
the consummation of such recapitalizations, reclassifications, reorganizations,
consolidations, mergers or sales. The Company or its successor shall promptly
issue to Holder a new Warrant for such new securities or other property. The new
Warrant shall provide for adjustments which shall be as nearly equivalent as may
be practicable to give effect to the adjustments provided for in this Section 4
including, without limitation, adjustments to the Exercise Price and to the
number of securities or property issuable upon exercise of the new Warrant. The
provisions of this

--------------------------------------------------------------------------------

- 16 -

Section 4.2 shall similarly apply to successive recapitalizations,
reclassifications, reorganizations, consolidations, mergers or sales.

     4.3      Notice of Adjustment. Whenever the number of Shares or number or
kind of securities or other property purchasable upon the exercise of this
Warrant or the Exercise Price is adjusted, as herein provided, the Company shall
give notice thereof to the Holder, which notice shall state the number of Shares
(and other securities or property) purchasable upon the exercise of this Warrant
and the Exercise Price of such Shares (and other securities or property) after
such adjustment, setting forth a brief statement of the facts requiring such
adjustment and setting forth the computation by which such adjustment was made.

5.      Miscellaneous Provisions.

     5.1      Notices. Any notice or other document required or permitted to be
given or delivered to the Holder shall be delivered or forwarded to the Holder
at the address for Holder provide on the first page of this Warrant or to such
other address or number as shall have been furnished to the Company in writing
by the Holder. Any notice or other document required or permitted to be given or
delivered to the Company shall be delivered or forwarded to the Company at the
address or number as shall have been furnished to Holder in writing by the
Company. All notices, requests and approvals required by this Warrant shall be
in writing and shall be conclusively deemed to be given (a) when hand-delivered
to the other party, (b) when received if sent by facsimile at the address and
number set forth above; provided that notices given by facsimile shall not be
effective, unless either (i) a duplicate copy of such facsimile notice is
promptly given by depositing the same in the mail, postage prepaid and addressed
to the party as set forth below or (ii) the receiving party delivers a written
confirmation of receipt for such notice by any other method permitted under this
paragraph; and further provided that any notice given by facsimile received
after 5:00 p.m. (recipient’s time) or on a non-business day shall be deemed
received on the next business day; (c) five (5) business days after deposit in
the United States mail, certified, return receipt requested, postage prepaid,
and addressed to the party as set forth below; or (d) the next business day
after deposit with an international overnight delivery service, postage prepaid,
addressed to the party as set forth below with next business day delivery
guaranteed; provided that the sending party receives confirmation of delivery
from the delivery service provider.

     5.2      Limitation of Liability. No provision hereof, in the absence of
affirmative action by the Holder to purchase shares of Common Stock, and no mere
enumeration herein of the rights or privileges of the Holder, shall give rise to
any liability of the Holder for the Exercise Price hereunder or as a stockholder
of the Company, whether such liability is asserted by the Company or by
creditors of the Company.

     5.3      No Rights as Stockholder. This Warrant shall not entitle the
Holder to any of the rights of a stockholder of the Company except upon exercise
in accordance with the terms hereof.

     5.4      Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of Nevada as applied to agreements among
Nevada residents made and to be performed entirely within the State of Nevada,
without giving effect to the conflict of law principles thereof.

     5.5      Waiver, Amendments and Headings. This Warrant and any provision
hereof may be changed, waived, discharged or terminated only by an instrument in
writing signed by both parties (either generally or in a particular instance and
either retroactively or prospectively). The headings in this Warrant are for
purposes of reference only and shall not affect the meaning or construction of
any of the provisions hereof.

--------------------------------------------------------------------------------

- 17 -

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer effective as of the 31st day of January, 2008.

 NEXTGEN BIOSCIENCE INC.      Per:     Signature of Authorized Signatory:      
Name of Authorized Signatory:       Position of Authorized Signatory:  


--------------------------------------------------------------------------------

SCHEDULE A

FORM OF NOTICE OF EXERCISE

TO: NEXTGEN BIOSCIENCE INC.

The undersigned hereby exercises the right to purchase the number of shares of
common stock of NextGen Bioscience Inc. (the "Company") set forth below (the
"Shares") pursuant to the Warrant to Purchase Common Stock issued by the Company
and dated 31st January 2008 In accordance with the provisions of the Warrant,
the undersigned hereby tenders the following concurrently with the delivery of
this Notice of Exercise (i) payment of the Exercise Price payable by the
undersigned for the Shares (the “Purchase Price”) in effect for each of the
Shares being purchased, and (ii) the original Warrant.

Number of Shares Purchased: Shares     Aggregate Purchase Price: US$

The undersigned represents and warrants to and agrees with the Company that:

1. It has such knowledge and experience in financial and business matters as to
be capable of evaluating the merits and risks of an investment in the Shares and
it is able to bear the economic risk of loss of its entire investment.       2.
The Company has provided to it the opportunity to ask questions and receive
answers concerning the terms and conditions of the offering and it has had
access to such information concerning the Company as it has considered necessary
or appropriate in connection with its investment decision to acquire the Shares.
      3. It is acquiring the Shares for its own account, for investment purposes
only and not with a view to any resale, distribution or other disposition of the
Shares in violation of the United States securities laws.       4. It
understands the Shares have not been and will not be registered under the United
States Securities Act of 1933, as amended (the "1933 Act") or the securities
laws of any state of the United States and that the sale contemplated hereby is
being made in reliance on a safe-harbour from such registration requirements.  
    5. The undersigned is not a “U.S. Person” as defined by Regulation S of the
Securities Act and is not acquiring the Shares for the account or benefit of a
U.S. Person.          A “U.S. Person” is defined by Regulation S of the Act to
be any person who is:         (h) any natural person resident in the United
States;       (i) any partnership or corporation organized or incorporated under
the laws of the United States;         (j) any estate of which any executor or
administrator is a U.S. person;


--------------------------------------------------------------------------------

- 2 -

  (k)

any trust of which any trustee is a U.S. person;

          (l)

any agency or branch of a foreign entity located in the United States;

          (m)

any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporate, or (if an
individual) resident in the United States; and

          (n)

any partnership or corporation if:

          (i)

organized or incorporated under the laws of any foreign jurisdiction; and

          (ii)

formed by a U.S. person principally for the purpose of investing in securities
not registered under the Act, unless it is organized or incorporated, and owned,
by accredited Subscribers [as defined in Section 230.501(a) of the Act] who are
not natural persons, estates or trusts.


6.

The undersigned was not in the United States at the time the offer to purchase
the Shares was received and the Subscriber was not in the United States at the
time these Warrants were exercised.

    7.

The undersigned acknowledges that the Shares are “restricted securities” within
the meaning of the Securities Act and will be issued to the Subscriber in
accordance with Regulation S of the Securities Act without registration under
the Securities Act.

    8.

The undersigned agrees to resell the Shares only in accordance with the
provisions of Regulation S of the Securities Act, pursuant to registration under
the Securities Act, or pursuant to an available exemption from registration
pursuant to the Securities Act.

    9.

The undersigned agrees not to engage in hedging transactions with regard to the
Shares unless in compliance with the Securities Act.

    10.

The Subscriber acknowledges and agrees that all certificates representing the
Shares will be endorsed with the following legend in accordance with Regulation
S of the Securities Act:

> > “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
> > UNDER THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN
> > RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT
> > PROVIDED BY REGULATION S PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT
> > BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN
> > ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO AN EFFECTIVE
> > REGISTRATION UNDER THE ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
> > REGISTRATION UNDER THE ACT. HEDGING TRANSACTIONS INVOLVING THE SECURITIES
> > MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.”

--------------------------------------------------------------------------------

- 3 -

11.

The Subscriber and the Company agree that the Company will refuse to register
any transfer of the Shares not made in accordance with the provisions of
Regulation S of the Securities Act, pursuant to registration under the
Securities Act, pursuant to an available exemption from registration, or
pursuant to this Agreement.


Date of Execution:       Signature of Purchaser or Authorized Signatory of
Purchaser (if the Purchaser is not an individual):     Name of Authorized
Signatory of Purchaser(if the Purchaser is not an individual):     Title of
Authorized Signatory of Purchaser(if the Purchaser is not an individual):    
Name of Purchaser:       Address of Purchaser:  


--------------------------------------------------------------------------------